UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 14, 2011 Alliance Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-54246 90-0606221 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 541 Lawrence Road, Broomall, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 353-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events On December 14, 2011, Alliance Bancorp, Inc. of Pennsylvania (“Alliance”) announced that its Board of Directors approved a stock repurchase plan of up to 10% of its outstanding shares, or 547,433 shares of common stock.The shares may be purchased in the open market or in privately negotiated transactions from time to time depending upon market conditions and other factors over a one-year period.Repurchases are expected to commence on January 18, 2012, the one-year anniversary of the consummation of the Company’s second step conversion. A copy of the Company’s press release, dated December 14, 2011, is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibit is filed herewith. Exhibit Number Description Press Release, dated December 14, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCE BANCORP, INC. OF PENNSYLVANIA Date:December 14, 2011 By: /s/Peter J. Meier Peter J. Meier Executive Vice President and Chief Financial Officer 3
